Citation Nr: 0507874	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03 08-821	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD)

2.  Entitlement to service connection for erectile 
dysfunction (ED), claimed as secondary to diabetes mellitus.

3.  Entitlement to service connection for kidney stones.

4.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
October 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from October 2002 and December 2003 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In October 2002, the RO denied the 
veteran's claims for service connection for PTSD, kidney 
stones, and hearing loss.  He filed a timely appeal.

In December 2003, the RO granted the veteran's claim for 
service connection for diabetes mellitus and assigned an 
initial 10 percent rating, but denied his claim for service 
connection for ED.  He filed a timely appeal as to the issue 
of ED.

The issues of PTSD and ED are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran's kidney stones did not originate in service, 
did not manifest to a compensable degree within one year of 
separation from service, and are not otherwise causally 
related to his military service.

2.  The evidence does not indicate the veteran currently has 
hearing loss in his right ear.

3.  Hearing loss in the veteran's left ear has been diagnosed 
and medically attributed to his military service.  


CONCLUSIONS OF LAW

1.  The veteran's kidney stones were not incurred or 
aggravated during service, and did not manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303, 3.307, 
3.309 (2004).

2.  The veteran does not currently meet the criteria for 
hearing loss in his right ear.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002), 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303, 3.385 
(2004)

3.  The veteran's left ear hearing loss was incurred in 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and readjudication.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. 112, 119-120 (2004).  

In this case, the RO sent the veteran the required VCAA 
notice in a September 2002 letter.  This letter was sent 
prior to the RO's initial decision in October 2002.  So this 
was in accordance with the holding in Pelegrini II.  

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at *23.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, as mentioned, requiring VA under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) to request the claimant provide 
any evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c) (West 2002).

Here, although the September 2002 VCAA notice letter that was 
provided to the veteran does not contain the precise language 
specified in 38 C.F.R. § 3.159(b)(1), the Board finds that he 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his claims.  The September 2002 VCAA 
letter requested that he provide or identify any evidence 
supporting his claims and specifically outlined the necessary 
evidence.  So a more generalized request with the precise 
language outlined in § 3.159(b)(1) would be redundant.  The 
absence of such a request is unlikely to prejudice him, and 
thus, the Board finds this to be harmless error.  
VAOPGCPREC 1-04 (Feb. 24, 2004).  

With respect to the VCAA letter of September 2002, the 
veteran was requested to respond within 30 days.  The letter 
also informed him that he could take up to one year to 
respond without jeopardizing the potential effective date for 
compensation - should, in fact, his claims be granted.

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1) (2002).  This is significant because, previous 
to this, VA had issued implementing regulations that allowed 
VA to decide a claim 30 days after sending a VCAA 
notification letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the RO obtained the veteran's service medical 
records (SMRs), his VA outpatient treatment (VAOPT) records, 
and private medical records from Sturdy Memorial Hospital, 
Dr. Paul-Blanc, Dr. Dhaliwal, and Caritas Norword Hospital, 
were submitted.  In addition, several VA examinations have 
been obtained.  Over 2 years have passed since the September 
2002 VCAA letter, and he has not indicated he has any 
additional relevant information or evidence to submit, or 
which needs to be obtained.  Furthermore, although offered, 
he declined his opportunity for a hearing to provide oral 
testimony in support of the claims.  38 C.F.R. § 20.700(a) 
(2004).

In sum, the record reflects that the facts pertinent to the 
veteran's claims for service connection for kidney stones and 
hearing loss have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of these claims.


Factual Background

An October 1968 military physical examination given prior to 
entry into service indicates the veteran's hearing loss 
(puretone threshold) in decibels was as follows:  


1000
2000
3000
4000
Right
5
5
------
0
Left
10
15
------
25

During that October 1968 examination, the veteran did not 
note a history of kidney stones or painful urination.  

A June 1969 SMR notes a fungal infection (swimmer's ear) in 
the veteran's left ear.  He was given alcohol drops.  

The report of the veteran's medical examination at separation 
from military service, in October 1970, indicates the 
veteran's puretone thresholds in decibels were as follows:  


1000
2000
3000
4000
Right
20
20
30
-----
Left
0
0
0
0

The report of the June 2002 VA audiological evaluation 
indicates the veteran's puretone thresholds in decibels were 
as follows:  


1000
2000
3000
4000
Right
5
5
15
25
Left
25
25
50
65

Speech audiometry revealed the veteran's speech recognition 
ability was 100 percent in the right ear and 96 percent in 
the left ear.  His right ear was within normal limits, but he 
was diagnosed with moderate to moderate-severe sensori-neural 
hearing loss in his left ear.  The audiologist opined "the 
etiology of the tinnitus and hearing loss is consistent with 
veteran's history of military noise exposure."

A February 1992 medical record from Dr. Paul-Blanc indicates 
the veteran reported a prior medical history of renal stones 
occurring 11 years earlier and again in 1991.  No kidney 
stones were noted at the time of that examination.  

A February 1998 medical record from Dr. Dhaliwal indicates 
the veteran's hearing in his left ear was quite reduced.  
Hearing in his right ear was normal.  A February 2002 
physical evaluation form signed by that doctor, however, 
indicates his hearing was within normal limits in both ears.

Records from Sturdy Memorial Hospital and Dr. Paul-Blanc 
indicate the veteran had a kidney stone in May of 1999.  A 
March 2001 catscan indicated no calcific densities to suggest 
recurrent kidney stones.

The report of the June 2002 VA genitourinary examination 
indicates the veteran reported having had nine kidney stone 
episodes since leaving military service.  He stated he had a 
kidney stone once every three to four years.  He had never 
had surgery for the stones, and was able to pass all of them.  
Upon physical examination, his kidneys were not palpable or 
tender.  

The report of the September 2003 genitourinary examination 
also noted a history of kidney stones.


Governing Statutes and Regulations

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
This requires a finding that there is a current disability 
that has a relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) and Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992).  However, it need not be shown that 
the disability was present or diagnosed during service but 
only that there is a nexus between the current condition and 
military service, even if first diagnosed after service, on 
the basis of all the evidence, including pertinent service 
medical records.  This can be shown by establishing that the 
disability resulted from personal injury or disease incurred 
in the line of duty.  38 C.F.R. § 3.303(d) (2004); Godfrey 
v. Derwinski, 2 Vet. App. 352, 356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

Service connection is also granted for those chronic 
diseases listed under 38 C.F.R. 
§ 3.309(a) if the disease manifests to a degree of 10 
percent or more within 1 year (for Hansens's disease 
(leprosy) and tuberculosis, within 3 years; multiple 
sclerosis, within 7 years) from the date of separation from 
service.  38 U.S.C.A. 
§ 1112 (West 2002); 38 C.F.R. § 3.307(a)(3) (2004).  

In certain circumstances, a disease associated with exposure 
to certain herbicide agents will also be presumed to have 
been incurred in service even though there is no evidence of 
that disease during the period of service at issue.  38 
U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309 (e) 
(2004).  A veteran who served in the Republic of Vietnam 
during the Vietnam era is presumed to have been exposed 
during such service to a herbicide agent 
(i.e., Agent Orange).  
38 C.F.R. § 3.307(a) (2004).  

The diseases associated with certain herbicide agents are 
listed under 38 C.F.R. 
§ 3.309(e) and include:  chloracne or other acneform diseases 
consistent with chloracne; Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; chronic lymphocytic leukemia, multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2004).

In order to be service-connected under 38 C.F.R. § 3.309(e), 
the diseases listed above shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that choracne of other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2004).

As for claims for service connection for hearing loss, in 
particular, for purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385 (2004).

The United States Court of Appeals for Veterans Claims 
(CAVC/Court) has held that the provisions of 38 C.F.R. § 
3.385 do not have to be met during service, only currently.  
See Hensley v. Brown, 5 Vet. App. 155 (1993); see also 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

1.  Entitlement to Service Connection for Kidney Stones

The veteran's SMRs are negative for any indication of kidney 
stones during his military service.  There is also no 
indication that kidney stones developed within one year after 
service.  The first report of kidney stones was at a February 
1992 examination.  He reported having had a history of kidney 
stones beginning 11 years earlier - sometime in 1981.  He 
also reported having had a kidney stone in 1991.  The first 
actual record confirming the presence of a kidney stone is in 
May 1999.  

So even if the Board gives the veteran the benefit of the 
doubt, by his own self-reported history the earliest he 
developed kidney stones was sometime in 1981 - 11 years after 
he was discharged from military service.  Therefore he is not 
entitled to direct service connection, or service connection 
for a chronic disease that manifested itself to a compensable 
degree within the presumptive period of 1 year.  38 C.F.R. 
3.307(a)(3) (2004).

The veteran and his representative argue that his kidney 
stones are a result of exposure to herbicides during service.  
Kidney stones, however, is not one of those diseases 
associated with exposure to herbicide agents as listed under 
§ 3.309(e).  So service connection cannot be presumed, and he 
has not submitted any other medical evidence supporting a 
link between kidney stones and herbicide agents.  
See 38 C.F.R. § 3.309(e) (2004)

For these reasons, the claim for service connection for 
kidney stones must be denied because the preponderance of the 
evidence is unfavorable, meaning the benefit-of-the-doubt 
doctrine does not apply.  38 C.F.R. § 3.102 (2004); see also 
Alemany v. Brown, 9 Vet. App. 518, 519; Gilbert v. Derwinski, 
1 Vet. App. 49, 57 (1990).


2.  Entitlement to Service Connection for Hearing Loss

In its October 2002 rating decision, the RO denied the 
veteran's claim for service connection for hearing loss 
because he did not meet the criteria under 38 C.F.R. 
§ 3.385.  According to the June 2002 audiological 
examination, however, his left ear does meet the criteria.  
The results of that evaluation indicate his auditory 
threshold at 4000 Hertz is 65 decibels - well over the 40 
decibel criterion.  See 38 C.F.R. § 3.385 (2004).  Indeed, he 
even had a 50-decibel loss at 3,000 Hz.

The question remains, however, whether the veteran's left ear 
hearing loss is related to his military service.  The June 
2002 examiner stated that the tinnitus and hearing loss were 
consistent with the history of military noise exposure.  
Apparently, the RO found this medical opinion was a 
sufficient basis to grant his claim for service connection 
for tinnitus.  So, the Board also finds it to be an equally 
sufficient basis to grant the claim for service connection 
for left ear hearing loss.  

Service connection, however, for right ear hearing loss must 
be denied because the veteran does not meet the criteria for 
hearing loss in his right ear under 38 C.F.R. 
§ 3.385 (2004).  So the preponderance of the evidence is 
unfavorable, meaning the benefit-of-the-doubt doctrine does 
not apply.  38 C.F.R. § 3.102 (2004); see also 
Alemany v. Brown, 9 Vet. App. at 519; Gilbert v. Derwinski, 1 
Vet. App. at 57.


ORDER

The claims for service connection for kidney stones and right 
ear hearing loss are denied.

The claim for left ear hearing loss is granted.


REMAND

With regard to the veteran's claims for service connection 
for PTSD and ED, further development is needed.  

In July 2002, a VA examiner diagnosed the veteran with PTSD.  
When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen v. Brown, 
10 Vet. App. 128, 144 (1997).  Nevertheless, credible 
evidence that the claimed in-service stressor actually 
occurred is still required.  
38 C.F.R. § 3.304(f) (2004).  

In a May 2002 letter, the RO asked the veteran to complete a 
PTSD Questionnaire identifying his in-service stressors.  It 
was explained that specific details were necessary so the 
U.S. Armed Services Center for Research of Unit Records 
(USACRUR) could attempt to verify his in-service stressors.  
He responded with very vague information.  For example, when 
asked to list each event that contributed to his PTSD, he 
stated "one year in Vietnam!"  In an attached statement, he 
said he had suppressed all those memories.  He apologized for 
not filling out the form correctly, and asked the RO to 
contact him in person so he could talk about the year he 
spent in Vietnam.  

The RO noted that the information provided on the PTSD 
Questionnaire was too vague for USACRUR to research.  Since 
then, however, the veteran has described several more 
specific incidents during service that may prove verifiable.  
For example, the report of the July 2002 VA PTSD examination 
indicates he reported that his unit received friendly fire, 
that ammunitions exploded at the ammo dump he was guarding, 
and that his best friend had killed himself while he was in 
Vietnam.  A September 2003 VAOPT record indicates he reported 
two of his friends committed suicide while he was in Vietnam, 
and one was killed in action.  

The Board notes that the May 2002 letter provided to the 
veteran was clear in explaining that specific information was 
needed to verify his in-service stressors, and despite this - 
he failed to provide that information.  Under the VCAA, the 
claimant must cooperate fully with VA's reasonable efforts to 
assist him by providing information sufficient for the 
records custodian to conduct a search of the corroborative 
records.  38 C.F.R. § 3.159(c)(2) (2004).  In this case, 
since he has a diagnosis of PTSD and since he asked the RO to 
contact him to discuss his in-service stressors, VA should 
provide him with one more opportunity to provide more 
specific information so his in-service stressors can be 
verified.  However, if he fails to respond to a second 
request for more specific information, then VA will have 
fully satisfied its duty to assist him in attempting to 
corroborate his in-service stressors.

Turning to the veteran's claim for service connection for ED, 
the record currently contains conflicting medical opinions.  
In September 2003, the VA examiner who conducted the 
genitourinary examination indicated the veteran's impotence 
was more than likely caused by his onset of diabetes 
mellitus, which is frequently noted for causing impotence.  
The VA examiner who conducted the diabetes mellitus 
examination, however, opined that it was unlikely that his 
impotence was from diabetes, and indicated that his 
hypertension medication was more likely the cause.  So a 
remand is necessary to reconcile these conflicting medical 
opinions.

Furthermore, neither examiner noted whether they had reviewed 
the claims folder before reaching their respective opinions.  
Cf., Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (where the 
Court rejected a medical opinion as immaterial where there 
was no indication the physician reviewed the veteran's SMRs 
or any other relevant documents which would have enabled him 
to form an opinion on service connection on an independent 
basis).  See also Owens v. Brown, 7 Vet. App. 429 (1995); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  So upon remand, 
any further medical opinion obtained must include a complete 
review of the veteran's claims folder for his pertinent 
medical history.

Accordingly, this case is REMANDED to the RO for the 
following:

1.	Send the veteran a letter asking him to provide the 
approximate date his unit received friendly fire.  
Explain that the date must be narrowed to within a 60-
day time period in order for USACRUR to conduct its 
research.  In addition, ask him to provide the names of 
his friends who committed suicide and were killed in 
action.  Explain that if he fails to cooperate by 
providing sufficient information, his claim may be 
denied.

	If the veteran provides information specific enough 
for USACRUR to conduct research, prepare a letter 
asking the USASCRUR to provide any available 
information that might corroborate the veteran's 
in-service stressors.  Send USASCRUR copies of the 
personnel records obtained that show his service 
dates, duties, and units of assignment, etc.  

	If the veteran fails to respond to the letter or fails 
to provide information specific enough to enable USACRUR 
to conduct research, then no further action is required 
in order for VA to fulfill its duty to assist him in 
corroborating his in-service stressors.

2.  To reconcile the conflicting medical opinions 
currently of record, schedule the veteran for 
another VA examination to determine the etiology of 
his ED.  The examiner must indicate whether it is 
just as likely as not that his ED is caused by his 
service-connected diabetes mellitus.  To facilitate 
making this determination, please send the claims 
folder, including a copy of this remand, to the 
designated examiner for a review of the veteran's 
pertinent medical history.  Ask that the examiner 
note that he or she has reviewed the claims folder 
and discuss the rationale for his or her diagnoses 
and opinions.

	If an opinion cannot be rendered responding to this 
question, please explain why this is not possible 
or feasible.

	All diagnostic testing and evaluation needed to 
respond should be done and the examiner should 
review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the examination, 
the submitted examination report should include the 
questions to which answers are provided.

3.	Review the claims file.  If any development is 
incomplete, including if the examination report does not 
contain sufficient information to respond to the 
questions posed, take corrective action before 
readjudication.  
38 C.F.R. § 4.2 (2004); Stegall v. West, 11 Vet. App. 
268 (1998).

4.	Then readjudicate the veteran's claims.  If they remain 
denied, prepare a supplemental statement of the case 
(SSOC) and send it to the veteran and his 
representative.  Give them time to respond before 
returning the case to the Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


